Citation Nr: 1630379	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  12-15 469	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent prior to February 2, 2015, and higher than 40 percent since February 2, 2015, for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an initial disability rating higher than 10 percent prior to February 2, 2015, and higher than 40 percent since February 2, 2015, for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In December 2015, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he is withdrawing his appeal of these claims.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be by the appellant or his or her authorized representative.  38 C.F.R. § 20.204.  In this particular case at hand, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


